DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 1 to add the additional limitation that the porous carbon sheet included a sintered material made from carbon particles is sufficient to overcome the prior grounds of rejection over Lee et al and Blanchet et al.  However, further search was conducted by the Office which has resulted in the new grounds of rejection presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0011118) in view of Blanchet et al (US 2013/0337366) and Jordan et al (“Diffusion layer parameters influencing optimal fuel cell performance”).
Lee et al teach (see abstract, paragraph [0112], [0129]) an electrochemical cell (fuel cell) comprising an electrolyte membrane, an anode catalyst in contact with one primary surface of the electrolyte membrane, a cathode catalyst layer in contact with the other primary surface of the electrolyte membrane, an anode gas diffusion layer in contact with the anode catalyst layer, and a cathode gas diffusion layer in contact with the cathode catalyst layer.  The anode gas diffusion layer included plural layers of porous carbon sheets, wherein the layer closest to the anode catalyst layer had a smaller porosity than the other layers (see also figs. 5 and 6).  Note the teaching at paragraph [0109] 
Thus, Lee et al differs from the claimed invention in two interrelated ways: first, Lee et al fail to teach using the electrochemical cell as a hydrogen pump; and second, the presence of a voltage applicator to apply voltage between the anode catalyst layer and the cathode catalyst layer to cause hydrogen gas supplied above the anode catalyst layer to move above the cathode catalyst layer and to be pressurized.  
Blanchet et al teach (see abstract, paragraphs [0002]-[0005]) that the broad field of electrochemical cells included fuel cells, water electrolysis cells as well as electrochemical hydrogen compressors (i.e. “pumps”) and that certain basic elements were similar between the three types of cells.  Blanchet et al additional teach (see figs. 1, 5B, 10, paragraphs [0029] and [0058]-[0060]) an electrochemical hydrogen compressor (i.e. “pump”) comprising an electrolyte membrane (8), an anode catalyst layer (7A) on one primary surface of the electrolyte membrane, a cathode catalyst layer (7C) on the other primary surface of the electrolyte membrane, an anode flow structure (5) on the anode catalyst layer, an anode separator (flow field plate, not numbered in fig. 1, but included passageway fed with hydrogen fuel) on the anode flow structure.  Although Blanchet et al fail to expressly teach the presence of a voltage applicator for applying a voltage between the anode catalyst layer and the cathode catalyst layer, such a power supply is inherently required for the electrochemical hydrogen compressor to function.  Fuel cells, the other embodiment of Blanchet et al generates a voltage through an electrochemical reaction, whereas the electrochemical hydrogen compressor embodiment must consume electricity to drive the hydrogen gas from one side (anode) of the cell to the other side (cathode) of the cell and to compress (i.e. increase the pressure of) the hydrogen on the cathode side.  

Lee et al and Blanchet et al fail to teach that the porous carbon sheet included a sintered material made from carbon particles.
Jordan et al teach (see abstract, and the entire document in general) that gas diffusion layers for electrochemical cells of the type disclosed by Lee et al conventionally used porous carbon layers that were not sintered, but that substitution of porous carbon layers made from sintered carbon particles enhanced the functioning of the electrochemical cells, such as higher current density.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted a porous carbon layer made from sintered carbon particles as taught by Jordan et al in place of the porous carbon paper taught by Lee et al for the purpose of achieving the enhanced functioning of the electrochemical cell, such as by achieving higher current density.  Additionally, Applicant’s specification fails to assert any advantage achieved by using the porous carbon layer made from sintered carbon particles as compared to using porous carbon layers not made from sintered carbon particles.
Regarding claim 2, as shown in figs. 1 and 6 of Lee et al, the porosity gradient between layers was achieved by increasing density in the layers were less porosity was desired (i.e. the first surface layer adjacent the anode catalyst layer was the least porous and thus most dense).  
Regarding claim 6, Lee et al teach (see paragraph [0058]) that the first surface layer included pore widths of 10-100 m.  This pore size may be smaller than the typical thickness of the electrolyte membrane (noted as being 20-50 m in paragraph [0124] of the instant specification).

Regarding claims 13 and 14, Lee et al teaches (see paragraphs [0066], [0096]-[0097]) impregnating the porous carbon layers with a hydrophobic material such as polytetrafluoroethylene, which is a known water-repellent material.  
Allowable Subject Matter
Claims 3-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
(Claim 3) Lee et al, and the remainder of the prior art of record, fail to teach including a higher density in the second surface layer of the porous carbon sheet, which second surface layer was opposite the first layer, than in the inside layer deeper than the first surface layer (i.e.-the porous carbon sheet possessed higher density surface layers and a lower density interior);
(Claims 4 and 5) Lee et al, and the remainder of the prior art of record, fail to teach or suggest making the gas diffusion layer having smaller porosity on the catalyst facing side from carbon particles that were smaller in the first surface layer or the second surface layer; and,
(Claims 15 and 16) Lee et al, and the remainder of the prior art of record, fail to teach or suggest a water-retaining layer in or on the second surface layer; additionally, Nishimura et al is noted as teaching a water-retaining layer adjacent a gas diffusion layer in a fuel cell, however, Nishiumura et al .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794